Citation Nr: 0312932	
Decision Date: 06/16/03    Archive Date: 06/24/03

DOCKET NO.  00-02 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada



THE ISSUE

Entitlement to an extension beyond the basic period of 
eligibility for a program of vocational rehabilitation 
training under the terms and conditions of Chapter 31, Title 
38, United States Code.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel



INTRODUCTION

The veteran had active duty from October 1956 to March 1959 
and from January 1961 to March 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) by order of the United States Court of Appeals for 
Veterans Claims (Court) dated November 2002, which vacated an 
April 2001 Board decision and remanded the case to the Board.  
The Court determined that the Veterans Claims Assistance Act 
(VCAA) applies in this case and that the veteran's claim 
needed to be remanded so the veteran could be afforded the 
additional notice requirements imposed by VCAA.  The matter 
originally arose from a September 1999 determination by the 
Vocational Rehabilitation and Counseling Office (VR & C) of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Reno, Nevada, which determined that the veteran's basic 
period of eligibility had expired in January 1996, and that 
the veteran did not have a serious employment handicap 
warranting extension of the period of eligibility.


REMAND

As noted, the Board's April 2001 decision was vacated by the 
Court for the veteran to be afforded notice and duty to 
assist actions pursuant to VCAA.  

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the VCAA.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  To implement the provisions of the law, the VA 
promulgated regulations at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)).  The amendments became effective November 
9, 2000, except for the amendment to 38 C.F.R. § 3.156(b) 
which became effective August 29, 2001.  Except for the 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 38 
C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), VA 
stated that "the provisions of this rule merely implement 
the VCAA and do not provide any rights other than those 
provided in the VCAA."  66 Fed. Reg. 45,629.  Accordingly, 
in general where the record demonstrates that the statutory 
mandates have been satisfied, the regulatory provisions 
likewise are satisfied.  The Act and implementing regulations 
eliminate the concept of a well-grounded claim, redefine the 
obligations of VA with respect to the duty to assist, and 
supersede the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom.  Morton v. Gober, 14 Vet. App. 174 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded). 

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  Second, VA has a duty to assist 
the veteran in obtaining evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A.  

The Court found that there was no evidence in the record that 
VA ever notified the veteran of who was responsible for 
obtaining the evidence necessary to substantiate his claim.  
The Court determined that the additional notice requirements 
under VCAA were not afforded to the veteran.

Since the veteran has not been notified of VCAA, the RO 
should undertake the appropriate actions to ensure that the 
directives of VCAA have been followed.  Disabled American 
Veterans, et al. v. Secretary of Veterans Affairs, Nos. 02-
7304, -7305, -7316 (Fed. Cir. May 1, 2003).  

Accordingly, this matter is REMANDED for the following 
action:

1.  The veteran is informed that if there 
is evidence supporting the issue on 
appeal, he must submit that evidence to 
the RO.  In particular, evidence showing 
a serious employment handicap pursuant to 
38 C.F.R. § 21.52(d) and (e), he should 
submit that evidence or notify the RO of 
its existence so that the RO may obtain 
that evidence.  

2.  The RO should review the record and 
send an appropriate letter to the veteran 
to ensure compliance with all notice and 
assistance requirements set forth in the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000), now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002), 
and implementing regulations, now 
codified at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2002).  The RO should 
also advise the veteran of the evidence 
necessary to substantiate his claims, as 
well as what evidence he is to provide 
and what evidence VA will attempt to 
obtain.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  A VCAA letter must 
be issued.

3.  The RO should review the evidence 
that was added to the record.

4.  If upon completion of the requested 
actions, the claim remains denied, the 
case should be returned after compliance 
with requisite appellate procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


